Citation Nr: 1336472	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-43 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post comminuted fracture of the right distal humerus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  (The Board notes that the Veteran also served from March 1984 to February 1987, but a July 2000 administrative decision found the Veteran's discharge from this period of service to be dishonorable for VA purposes.  Therefore, it cannot be considered herein.)

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in October 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.  In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period to allow for the submission of additional evidence, with a waiver of RO initial consideration of such evidence stated on the record; no additional evidence was received.

The issues of an increased rating for status post comminuted fracture of the right distal humerus, and service connection for disabilities of the right and left ankles (under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A February 2002 rating decision denied the Veteran's claim of service connection for bilateral ankle pain.  An appeal of the denial of service connection, or new and material evidence, was not received within one year.

2.  Certain evidence received since the February 2002 decision relates to unestablished facts necessary to substantiate the claims of service connection for right ankle disability and left ankle disability.


CONCLUSION OF LAW

New and material evidence to reopen the claims for service connection for right ankle disability and left ankle disability has been received, and the claims are reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


There is no need to address the question of compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) at this time.  It is anticipated that any deficiencies will be remedied on remand.  With regard to the ankle issues, the following decision under a new material evidence analysis holds in the Veteran's favor.  Therefore, any VCAA deficiency regarding notice of the new and material analysis is harmless error.  See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013).  


 February 2002 rating decision denied the Veteran's claim for entitlement to bilateral ankle pain.  The Veteran did not appeal the decision or submit new and material evidence within one year.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran contended in his 1999 claim that he incurred injuries to both ankles during his active duty service.  Evidence of record at the time of the February 2002 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran's STRs show that he sought treatment for injuries to both ankles yet the lower extremities were normal on clinical evaluation on the service separation examination.  The VA treatment records included complaints of bilateral ankle pain yet no clinical diagnosis of a chronic disability was given to explain the pain.  Based on this record, the RO denied the claim in a February 2002 rating decision.  

Evidence received since the February 2002 decision includes VA and private medical records showing treatment for diagnosed bilateral ankle disabilities.  On April 2010 VA examination of the left ankle, the impression following a physical examination was chronic left ankle sprain.  On July 2010 VA examination of the right ankle, the impression following a physical examination was chronic right ankle strain.  The records showing that the Veteran now has diagnosed right and left ankle disabilities are clearly new and material when viewed against the backdrop of the prior denial.  The records also relate to an unestablished fact necessary to substantiate the claims of service connection for a right ankle disability and a left ankle disability, specifically that current diagnosed disabilities are shown.  

Because service connection for right and left ankle disability was denied in February 2002 based essentially on a finding that such disability was not shown, for evidence to be new and material in this matter, it must relate to such finding.  The Veteran's treatment records and lay statements are new and material and also relate to an unestablished fact necessary to substantiate the service connection claim.  As such, the Veteran's right and left ankle disability claims are reopened.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the claims of service connection for right ankle disability and for left ankle disability.  The appeal is granted to this extent, subject to the directives set forth in the following remand section of this decision.


REMAND

The Veteran alleges that his current right and left ankle disabilities were caused by injuries sustained in service.  He has stated that he has experienced pain in both ankles since that time, and he currently receives VA and non-VA treatment for them as well as his right arm disability.  He testified that he has received ongoing treatment for his ankle disabilities from Beaufort Naval Hospital since approximately 1989.  A review of the claims file reveals that the RO has not yet attempted to obtain the Veteran's non-VA treatment records pertaining to his ankle disabilities and his right arm disability.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

A review of the claims file (including Virtual VA) found that the most recent VA treatment records in evidence are from September 2010, indicating that there may be additional VA treatment records not yet associated with the claims file.  The Board notes in particular the Veteran's October 2011 testimony that he had received treatment for his right arm disability the previous month and that he received ongoing treatment for his ankle disabilities approximately every three months.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since September 2010.  

2.  The AMC/RO should take appropriate action to request copies of any outstanding treatment records from all providers identified by the Veteran regarding right arm and bilateral ankle treatment.  The AMC/RO should specifically request all treatment records from 1989 from the Beaufort Naval Hospital. 

3.  The AMC/RO should review the records received, and arrange for any further development suggested by the information therein (including, if necessary, additional VA examinations with opinions (as appropriate).

4.  The AMC/RO should then re-adjudicate the claims on appeal.  If any remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


